Exhibit 10.1

[EXECUTION COPY]

EQUITY RESIDENTIAL

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT, dated as of February 27, 2013 (this
“Agreement”), is by and between Lehman Brothers Holdings Inc., a Delaware
corporation (“LBHI”), Archstone Enterprise LP, a Delaware limited partnership
(“Enterprise”) and Equity Residential, a Maryland real estate investment trust
(the “Company”). LBHI and the Company are sometimes referred to herein as the
“Parties” and each, a “Party.”

R E C I T A L S

WHEREAS, the Company, ERP Operating Limited Partnership, an Illinois limited
partnership, AvalonBay Communities, Inc., a Maryland corporation, LBHI and
Enterprise have entered into that certain Asset Purchase Agreement, dated as of
November 26, 2012 (the “Purchase Agreement”);

WHEREAS, as a result of the initial closing of the Contemplated Transactions (as
defined in the Purchase Agreement) (the “Initial Closing”), Enterprise owns
directly, and LBHI (by reason of Enterprise’s direct ownership) beneficially
owns, as of the date of this Agreement, 34,468,085 EQR Common Shares acquired
from the Company (of which 280,511 EQR Common Shares are to be held in escrow
for the benefit of Enterprise in accordance with the provisions of the Purchase
Agreement) as a portion of the consideration received by Sellers (as defined in
the Purchase Agreement) in connection with such transactions (the “Shares”);

WHEREAS, the execution and delivery of this Agreement is a condition precedent
to the obligations of the Parties to consummate the transactions contemplated by
the Purchase Agreement; and

WHEREAS, each of the Parties desires to enter into this Agreement in order to
establish registration rights of the LBHI Group with respect to the Shares.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:

SECTION 1. DEFINITIONS

As used in this Agreement, the following terms have the respective meanings set
forth below:

“Affiliate” means as to any Person, any other Person which, directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with such specified Person. For purposes of this
definition, “control” of any Person means possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of
such Person, whether through the ownership of voting securities, by contract, or
otherwise.



--------------------------------------------------------------------------------

“Agreement” has the meaning set forth in the Preamble.

“ATM Program” has the meaning set forth in Section 2(h).

“Automatic Shelf Registration Statement” means an “Automatic Shelf Registration
Statement,” as defined in Rule 405 under the Securities Act.

“beneficial owner” and words of similar import have the meaning assigned to such
terms in Rule 13d-3 under the Exchange Act.

“Black-Out Period” has the meaning set forth in Section 2(l).

“Board of Trustees” means the board of trustees of the Company.

“Business Day” means each day, other than a Saturday, Sunday or other day on
which banks in New York, New York are required by Law to close.

“Commission” means the Securities and Exchange Commission or any other federal
agency at the time administering the Securities Act.

“Company” has the meaning set forth in the Preamble.

“Demand Notice” has the meaning set forth in Section 2(b).

“Demand Registration” has the meaning set forth in Section 2(b).

“EQR Common Shares” means the common shares of beneficial interest, par value
$0.01 per share, of the Company.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor Law thereto, and the rules and regulations issued pursuant to that
statute or any successor Law.

“FINRA” means the Financial Industry Regulatory Authority, Inc., or any
successor thereto.

“Governmental Authority” means any government or political subdivision, whether
federal, state, local or foreign, or any agency or instrumentality of any such
government or political subdivision, or any federal, state, local or foreign
court, authority, tribunal, department, bureau or commission, in each case
having jurisdiction over the applicable matter.

“Indemnified Party” has the meaning set forth in Section 4(c).

“Indemnifying Party” has the meaning set forth in Section 4(c).

“Initial Closing” has the meaning set forth in the Recitals.

 

2



--------------------------------------------------------------------------------

“Issuer Free Writing Prospectus” means an “Issuer Free Writing Prospectus,” as
defined in Rule 433 under the Securities Act, relating to an offer of
Registrable Securities.

“Launch Date” means, with respect to an Underwritten Offering, the commencement
of marketing activities or, if no such marketing activities are contemplated,
the earliest of (x) the filing of a preliminary Prospectus covering such
Underwritten Offering, (y) the public announcement of the Company’s intention to
conduct such Underwritten Offering, and (z) the public announcement of the
pricing of such Underwritten Offering.

“Law” means, with respect to any Person, any federal, state, county, municipal,
local, multinational or foreign statute, treaty, law, common law, ordinance,
rule, regulation, code, order, writ, stipulation, injunction, judicial decision,
decree, ruling, determination, finding, permit, constitutional provision or
other legally binding requirement of any Governmental Authority applicable to
such Person or any of its respective properties, assets, officers, directors,
employees, consultants or agents (in connection with such officer’s, director’s,
employee’s, consultant’s or agent’s activities on behalf of such Person).

“LBHI” has the meaning set forth in the Preamble.

“LBHI Group” means LBHI together with its Subsidiaries (including, without
limitation, Enterprise) and any liquidating trust established pursuant to the
Plan that beneficially own Shares, in each case, for so long as LBHI or such
Subsidiary or liquidating trust beneficially own any Shares. When this Agreement
requires the LBHI Group to provide notice or give consent, such notice or
consent shall be given by LBHI and not by any other LBHI Group Member. Notice
provided to the LBHI pursuant to Section 5(c) shall constitute valid notice to
LBHI and each other LBHI Group Member.

“LBHI Group Member” means any member of the LBHI Group.

“Losses” has the meaning set forth in Section 4(a).

“Parties” and “Party” have the meaning set forth in the Preamble.

“Permitted Assignee” has the meaning set forth in Section 5(d).

“Person” means any individual, a corporation (including any non-profit
corporation), a limited liability company, a general partnership, a limited
partnership, a limited liability partnership, a trust, a venture, a business, a
union, a society, an association, a firm, a Governmental Authority or any other
entity or organization.

“Piggyback Registration” has the meaning set forth in Section 2(h).

“Plan” shall mean that certain Modified Third Amended Joint Chapter 11 Plan of
Lehman Brothers Holdings Inc. and its Affiliated Debtors, dated December 6, 2011
and that certain Order Confirming Modified Third Amended Joint Chapter 11 Plan
of Lehman Brothers Holdings Inc. and its Affiliated Debtors, dated December 6,
2011, [Docket No. 23023].

 

3



--------------------------------------------------------------------------------

“Priced Underwritten Offering Requests” has the meaning set forth in
Section 2(a)(ii).

“Prospectus” means the prospectus (including any preliminary, final or summary
prospectus) included in any Registration Statement, all amendments and
supplements to such prospectus and all other material incorporated by reference
in such prospectus.

“Purchase Agreement” has the meaning set forth in the Recitals.

“Qualifying Employee Stock” means the rights, options and other securities
issued under employee benefit plans of the Company or any predecessor thereof,
or otherwise to executives, trustees and/or employees in compensation
arrangements approved by the Board of Trustees or any predecessor thereof, and
any securities issued after the date hereof upon exercise of such rights,
options and other securities.

“Register,” “Registered” and “Registration” means a registration effected by
preparing and (a) filing a Registration Statement in compliance with the
Securities Act (and any post-effective amendments filed or required to be filed)
and the declaration or ordering of effectiveness of such Registration Statement,
or (b) filing a Prospectus and/or Prospectus supplement in respect of an
appropriate effective Registration Statement.

“Registrable Securities” means all Shares that are beneficially owned by a LBHI
Group Member at any time and any EQR Common Shares that may be issued or
distributed by way of a share split, recapitalization or reclassification in
respect of the Shares; provided, however, that a Share shall cease to be a
Registrable Security when (a) it has been effectively Registered under the
Securities Act and disposed of in accordance with the Registration Statement
covering it, (b) it is transferred in compliance with Rule 144 under the
Securities Act (but not Rule 144A under the Securities Act) or any successor
provision, such that no restrictive legend is required after giving effect to
such transfer, or (c) it has ceased to be outstanding. Notwithstanding anything
herein to the contrary, all Shares shall cease to be Registrable Securities upon
the Termination Date.

“Registration Expenses” means any and all expenses incurred by the Company and
its Subsidiaries in effecting any Registration pursuant to this Agreement,
including, all (a) Registration and filing fees, and all other fees and expenses
payable in connection with the listing of securities on any securities exchange
or automated interdealer quotation system, (b) fees and expenses of compliance
with any securities or “blue sky” Laws (including reasonable fees and
disbursements of counsel in connection with “blue sky” qualifications of the
Registrable Securities), (c) expenses in connection with the preparation,
printing, mailing and delivery of any Registration Statements, Prospectuses,
Issuer Free Writing Prospectus and other documents in connection therewith and
any amendments or supplements thereto, (d) security engraving and printing
expenses, (e) internal expenses of the Company (including, all salaries and
expenses of its officers and employees performing legal or accounting duties),
(f) fees and disbursements of counsel for the Company and fees and expenses for
independent certified public accountants retained by the Company (including, the
expenses associated with the delivery by independent certified public
accountants of any “comfort letters” requested pursuant to the terms hereof),
(g) fees and expenses of any special experts retained by the Company in

 

4



--------------------------------------------------------------------------------

connection with such Registration, (h) fees and expenses in connection with any
review by FINRA of any underwriting arrangements or other terms of the offering,
and all reasonable fees and expenses of any “qualified independent underwriter,”
(i) reasonable fees and disbursements of Underwriters customarily paid by
issuers or sellers of securities, but excluding any underwriting fees, discounts
and commissions attributable to the sale of Registrable Securities and excluding
any fees or expenses of counsel to the Underwriters, other than as referred to
in clause (b) above, (j) costs of printing and producing any agreements among
Underwriters, underwriting agreements, any “blue sky” or legal investment
memoranda and any selling agreements and other documents in connection with the
offering, sale or delivery of the Registrable Securities, (k) transfer agents’
and registrars’ fees and expenses and the fees and expenses of any other agent
or trustee appointed in connection with such offering, and (xii) expenses
incurred by the Company relating to any analyst or investor presentations or any
“road shows” undertaken in connection with the Registration, marketing or
selling of the Registrable Securities. Registration Expenses shall not include,
and the Company shall not have any obligation to pay, any out-of-pocket expenses
of the LBHI Group or Selling Expenses.

“Registration Statement” means any registration statement of the Company that
covers the resale of any Registrable Securities pursuant to the provisions of
this Agreement filed with, or to be filed with, the Commission under the rules
and regulations promulgated under the Securities Act, including the related
Prospectus, amendments and supplements to such registration statement, including
pre- and post-effective amendments, and all exhibits, financial information and
all other material incorporated by reference in such registration statement.

“Resumption Date” has the meaning set forth in Section 2(a)(iii).

“Securities Act” means the Securities Act of 1933, as amended, or any successor
Law thereto, and the rules and regulations issued pursuant to that statute or
any successor Law.

“security” and “securities” have the meaning set forth in Section 2(a)(1) of the
Securities Act.

“Selling Expenses” means all underwriting discounts, selling commissions and
stock transfer taxes applicable to the sale of Registrable Securities and all
fees and disbursements of counsel for the LBHI Group, which do not constitute
Registration Expenses.

“Shares” has the meaning set forth in the Recitals.

“Shelf Registration Statement” means a “shelf” registration statement of the
Company that covers all the Registrable Securities (and may cover other
securities of the Company) on Form S-3 and under Rule 415 under the Securities
Act or, if the Company is not then eligible to file on Form S-3, on Form S-11
under the Securities Act, or any successor rule that may be adopted by the
Commission, including without limitation any such registration statement filed
pursuant to Sections 2(a), 2(b) or 2(h), and all amendments and supplements to
such “shelf” registration statement, including, post-effective amendments, in
each case, including the Prospectus contained therein, all exhibits thereto and
any document incorporated by reference therein.

“Stand-Down Notice” has the meaning set forth in Section 2(a)(iii).

 

5



--------------------------------------------------------------------------------

“Subsidiary” with respect to any Person (including the Company), means any other
Person of which the specified Person, either directly or through or together
with any other of its Subsidiaries, owns securities or other ownership interests
or equity interests having voting power to elect a majority of the board of
directors or other governing body or Persons performing similar functions on
behalf of such other Person.

“Termination Date” has the meaning set forth in Section 2(o).

“Underwriter” means, with respect any Underwritten Offering, a securities dealer
who purchases any Registrable Securities as a principal in connection with a
distribution of such Registrable Securities.

“Underwritten Offering” means a public offering of securities Registered under
the Securities Act in which an Underwriter participates in the distribution of
such securities, including on a firm commitment basis for reoffer and resale to
the public, including any such offering that is a “bought deal” or a block
trade.

“Underwritten Offering Request” has the meaning set forth in Section 2(a)(ii).

SECTION 2. REGISTRATION RIGHTS

(a) Shelf Registration; Underwritten Offering.

(i) Subject to the provisions of Section 2(l), on or prior to the tenth
(10th) day following the Initial Closing, the Company will file a Shelf
Registration Statement (which Shelf Registration Statement shall be an Automatic
Shelf Registration Statement if the Company is then eligible to file an
Automatic Shelf Registration Statement) registering for resale the Registrable
Securities under the Securities Act. Until such time as all Registrable
Securities cease to be Registrable Securities or the Company is no longer
eligible to maintain a Shelf Registration Statement, the Company will keep
current and effective such Shelf Registration Statement and file such
supplements or amendments to such Shelf Registration Statement (or file a new
Shelf Registration Statement (which Shelf Registration Statement shall be an
Automatic Shelf Registration Statement if the Company is then eligible to file
an Automatic Shelf Registration Statement) when such preceding Shelf
Registration Statement expires pursuant to the rules of the Commission) as may
be necessary or appropriate in order to keep such Shelf Registration Statement
continuously effective and useable for the resale of Registrable Securities
under the Securities Act. The Company represents and warrants to LBHI and
Enterprise that as of the date of this Agreement, the Company is not an
“ineligible issuer” and is a “well known seasoned issuer”, in each case as
defined under the Securities Act.

(ii) Upon the written request of LBHI from time to time (an “Underwritten
Offering Request”), the Company will cooperate with the LBHI Group and any
Underwriter in effecting an Underwritten Offering pursuant to a Shelf
Registration Statement as promptly as reasonably practicable following receipt
of such Underwritten Offering Request; provided, however, that (x) LBHI shall
not be entitled to make more than two (2) Underwritten Offering Requests that
result in priced Underwritten Offerings in any twelve (12) month period (the
“Priced Underwritten Offering Requests”); (y) LBHI will be deemed to have
requested the removal of any Registrable Securities held by any LBHI Group
Member from any Underwritten

 

6



--------------------------------------------------------------------------------

Offering Request and to have rescinded the Underwritten Offering Request, with
the same effects as provided in Section 2(g), automatically if: (I) the Launch
Date in respect of such Underwritten Offering has not occurred by the end of the
fifth (5th) Business Day after the following conditions have been met: (I-i) the
Company has made available to LBHI a Prospectus under an effective Registration
Statement naming the designated member or members of the LBHI Group as selling
stockholders and the Underwriter(s) and containing such other information as is
required under the Securities Act and the rules of the Commission in a form
ready for filing, assuming that as of such time (X) the Company has otherwise
complied with its applicable obligations in Section 2(k) and (Y) LBHI has
otherwise complied with its obligations in Section 2(m), and (I-ii) the Company
has notified LBHI in writing that the Company has complied with the provisions
of this clause (I) and that the five (5) Business Day period referenced in this
clause (I) is commencing), or (II) the Underwritten Offering has not been priced
by the end of the third (3rd) Business Day after the Launch Date, assuming that
the Launch Date occurred before the expiration of the five (5) Business Day
period referenced in clause (II) above); provided, further, that in the case of
both clause (I) and clause (II) above such Underwritten Offering Request shall
not be counted as a utilized Underwritten Offering Request for purposes of the
limits in this Section 2(a)(ii) (other than clause (z) hereof) and Section 2(g);
and (z) LBHI shall not be entitled to make in the aggregate more than four
(4) Underwritten Offering Requests, including two (2) Priced Underwritten
Offering Requests and two (2) Underwritten Offering Requests that are deemed
rescinded or affirmatively rescinded, in any twelve (12) month period (for the
avoidance of doubt, if there are two (2) Priced Underwritten Offering Requests
in any twelve (12) month period this clause shall not be interpreted as allowing
LBHI to make any further Underwritten Offering requests until the expiration of
the then current twelve (12) month period). Each Underwritten Offering Request
will specify the number of Registrable Securities proposed by LBHI to be
included in such Underwritten Offering, the intended method of distribution and
the estimated gross proceeds of such Underwritten Offering, which may not be
less than $100 million. LBHI may change the number of Registrable Securities
proposed to be offered in any Underwritten Offering at any time prior to the
Launch Date of the Underwritten Offering so long as such change would not reduce
the estimated gross proceeds of the Underwritten Offering to less than $100
million.

(iii) The Company will have the right to delay an Underwritten Offering by LBHI
following receipt of an Underwritten Offering Request if the Company intends to
effect its own Underwritten Offering by giving LBHI written notice of such
intent (a “Stand-Down Notice”), whereby the Company’s obligation to cooperate
with the LBHI Group and any Underwriter in effecting an Underwritten Offering
pursuant to Section 2(a)(ii) shall be suspended until the later of the
Resumption Date or the date of expiration of any “lock-up” agreement required to
be entered into by LBHI pursuant to Section 3(b) with respect to the Company’s
Underwritten Offering; provided, however, that (w) the Company will not be
entitled to give a Stand-Down Notice until after the first (1st) anniversary of
the Initial Closing; (x) the Company will not be entitled to deliver a
Stand-Down Notice in respect of an Underwritten Offering Request later than 5
p.m. New York time on the next Business Day following receipt of such
Underwritten Offering Request; (y) the Company will not be entitled to more than
one (1) Stand-Down Notice in any twelve (12) month period; and (z) the Company
will be deemed to have rescinded the Stand-Down Notice automatically, whereby
the Company’s obligation to cooperate with the LBHI Group and any Underwriter in
effecting an Underwritten Offering pursuant to Section 2(a)(ii) shall resume, if
(I) the Launch Date in respect of the Company’s Underwritten

 

7



--------------------------------------------------------------------------------

Offering has not occurred by the end of the seventh (7th) Business Day after the
date of the Underwritten Offering Request or (II) the Company’s Underwritten
Offering has not been priced by the end of the third (3rd) Business Day after
the Launch Date (the date following automatic rescission of a Stand-Down Notice
pursuant to either clause (I) and clause (II) above, a “Resumption Date”). LBHI
acknowledges and agrees that the receipt of any Stand-Down Notice may constitute
material non-public information regarding the Company and shall keep the
existence and contents of any Stand-Down Notice confidential. Notwithstanding
anything to the contrary contained herein, if LBHI determines to rescind any
prior Underwritten Offering Request or Demand Notice following receipt of a
Stand-Down Notice, then LBHI may, at its election, give written notice of such
election to the Company; provided, however, that such rescinded Underwritten
Offering Request or Demand Notice shall not be counted as an Underwritten
Offering Request or Demand Notice for purposes of the limits in Section 2(a)(ii)
and Section 2(b)(i), respectively, without any requirement to reimburse the
Company for any related expenses incurred by the Company.

(b) Demand Registration Rights. If, at any time while there still remain
Registrable Securities, the Company is no longer eligible to use or,
notwithstanding its obligations under Section 2(a)(i), otherwise ceases to
maintain an effective Shelf Registration Statement, within ten (10) days after
LBHI’s written request to Register the resale of a specified amount of the
Registrable Securities under the Securities Act (a “Demand Notice”), the Company
will file a Registration Statement, on an appropriate form which the Company is
then eligible to use, to Register the resale of such Registrable Securities,
which Registration Statement will (if specified in LBHI’s notice) contemplate
the ability of the LBHI Group to effect an Underwritten Offering in accordance
with Section 2(a)(ii) (each such Registration, a “Demand Registration”);
provided, however, that LBHI shall not be entitled to request more than two
(2) Demand Registrations in any twelve (12) month period. A request that does
not result in an effective Registration Statement under the Securities Act shall
not be counted as a utilized request for purposes of the limits in the preceding
sentence. Each Demand Notice will specify the number of Registrable Securities
proposed to be offered for sale, the intended method of distribution thereof and
the estimated gross proceeds of such Demand Registration, which may not be less
than $100 million. LBHI may change the number of Registrable Securities proposed
to be offered pursuant to any Demand Registration at any time prior to the
Registration Statement with respect to the Demand Registration being declared
effective by the Commission, so long as such change would not reduce the
estimated gross proceeds of the Demand Registration to less than $100 million.
The Company shall have the right to satisfy a Demand Notice by filing a Shelf
Registration Statement.

(c) Reserved.

(d) Effectiveness. The Company will use its reasonable best efforts to (i) cause
any Registration Statement to be declared effective (unless it becomes effective
automatically upon filing) as promptly as practicable after the filing thereof
with the Commission and (ii) keep such Registration Statement current and
effective for a period necessary for the completion of the resale of Registrable
Securities Registered thereon. The Company further agrees to supplement or make
amendments to each such Registration Statement as may be necessary to keep such
Registration Statement effective for the period referred to in clause
(ii) above, including (A) to respond to the comments of the Commission, if any,
(B) as

 

8



--------------------------------------------------------------------------------

may be required by the registration form utilized by the Company for such
Registration Statement or by the instructions to such registration form, (C) as
may be required by the Securities Act, (D) as may be required in connection with
an Underwritten Offering, subject to Section 2(a)(iii), or (E) as may be
reasonably requested in writing by LBHI or any Underwriter and reasonably
acceptable to the Company, subject to Section 2(a)(iii). The Company agrees to
furnish to the LBHI Group one electronic copy of any such supplement or
amendment no later than the time it is first being used or filed with the
Commission.

(e) Choice of Underwriter. In the event an Underwritten Offering of Registrable
Securities involves one or more Underwriters, such Underwriters will be selected
by LBHI; provided, that any Underwriter must be approved by the Company, which
approval will not be unreasonably withheld. Any nationally recognized investment
banking firm selected by LBHI will be deemed approved by the Company for
purposes of the preceding sentence. The Company shall take such actions as the
Underwriters may reasonably request in their efforts to sell Registrable
Securities pursuant to such Registration Statement. LBHI agrees that it will use
its commercially reasonable efforts to direct such Underwriters to engage the
Company’s existing designated underwriters’ counsel (previously identified by
the Company to LBHI) as its underwriters’ counsel with respect to such
Underwritten Offering; provided, however, that the deemed consent referred to in
the second sentence of this Section 2(e) shall not be affected if,
notwithstanding the use by LBHI of its commercially reasonable efforts, such
Underwriters fail to so engage the Company’s existing designated underwriters’
counsel.

(f) LBHI Determinations. LBHI will be permitted to determine in good faith,
matters affecting the structure of Underwritten Offerings undertaken pursuant to
Section 2(a)(ii) or Demand Registrations, as applicable, including the price,
underwriting discount and other financial terms for the Registrable Securities.

(g) Ability to Rescind Underwritten Offering Requests and Demand Registrations.
LBHI will be permitted to request the removal of any Registrable Securities held
by any LBHI Group Member from any Underwritten Offering Request or Demand
Registration at any time prior to the pricing of the Underwritten Offering or
the effective date of the applicable Registration Statement, as applicable, by
providing written notice thereof to the Company; provided, that LBHI reimburses
the Company for all reasonable, out-of-pocket expenses incurred by the Company
in connection with such Underwritten Offering Request, Demand Notice or Demand
Registration; provided, further, that (x) such Underwritten Offering Request or
Demand Registration shall not be counted as a utilized Underwritten Offering
Request or Demand Registration, as the case may be, for purposes of the limits
in Section 2(a)(ii) (other than clause (z) thereof) and Section 2(b),
respectively, and (y) LBHI shall not be entitled to make more than four
(4) Underwritten Offering Requests and Demand Registrations in the aggregate,
regardless of the combination or sequence thereof, whether or not they result in
the pricing of an Underwritten Offering or an effective Registration Statement
under the Securities Act, in any twelve (12) month period.

(h) Piggyback Registration. Subject to Section 2(l), if, at any time while there
still remain Registrable Securities, the Company is no longer eligible to use
or, notwithstanding its obligations under Section 2(a)(i), otherwise a Shelf
Registration Statement registering the Shares for resale is not effective, the
Company proposes to file a new registration statement

 

9



--------------------------------------------------------------------------------

under the Securities Act with respect to an offering of EQR Common Shares for
(i) the Company’s own account (other than a registration statement on Form S-4
or S-8 (or any substitute form that may be adopted by the Commission) or with
respect to a Company at-the-market offering program (“ATM Program”) or Company
dividend reinvestment plans) or (ii) the account of any holder of EQR Common
Shares (other than a LBHI Group Member), then the Company shall give written
notice of such proposed filing to LBHI as soon as reasonably practicable (but in
no event less than ten (10) days before the anticipated filing date of such new
registration statement). Upon a written request, given by LBHI to the Company
within five (5) days after delivery of any such notice by the Company, to
include Registrable Securities in such Registration (which request shall specify
the number of Registrable Securities proposed to be included in such new
registration statement if such registration statement is not a “pay as you go”
Automatic Shelf Registration Statement), the Company shall, subject to
Section 2(i), include all such requested Registrable Securities in such new
registration statement on the same terms and conditions as applicable to the
Company’s or such holder’s EQR Common Shares (a “Piggyback Registration”).
Notwithstanding the foregoing, if at any time after giving written notice of
such proposed filing and prior to the effective date of such new registration
statement, the Company or such holders shall determine for any reason not to
proceed with the proposed filing of the new registration statement, then the
Company may, at its election, give written notice of such determination to the
LBHI Group and, thereupon, will be relieved of its obligation to Register any
Registrable Securities in connection with such new registration statement.

(i) Reduction of Size of Underwritten Offering. Notwithstanding anything to the
contrary contained herein, if the lead Underwriter or Underwriters of an
Underwritten Offering advise LBHI and the Company in writing that, in their
reasonable opinion the number of EQR Common Shares (including any Registrable
Securities) that the Company, the LBHI Group Members and any other Persons
intend to dispose of pursuant to any Underwritten Offering is such that the
success of any such Underwritten Offering would be materially and adversely
affected, including with respect to the price at which the securities can be
sold, then such Underwritten Offering shall include only such securities as the
Company and LBHI are advised by such lead Underwriter or Underwriters can be
sold without such material and adverse effect, in accordance with the following
priorities:

(X) priority in the case of an Underwritten Offering initiated by the Company
for its own account which gives rise to a Piggyback Registration pursuant to
Section 2(h) will be (A) first, EQR Common Shares proposed to be offered by the
Company for its own account, (B) second, pro rata among (1) the Registrable
Securities requested to be disposed of pursuant to the Underwritten Offering for
the account of the LBHI Group Members pursuant to Section 2(h) and (2) any EQR
Common Shares requested to be disposed of for the account of other holders of
EQR Common Shares pursuant to rights existing on the date hereof and set forth
on Schedule I and (C) third pro rata among any other holders of EQR Common
Shares requested to be disposed of, so that the total number of EQR Common
Shares to be included in any such offering for the account of all such Persons
will not exceed the number recommended by such lead Underwriter or Underwriters,
if any; and

(Y) priority in the case of an Underwritten Offering initiated by holders of EQR
Common Shares (other than the LBHI Group Members) which gives rise to a
Piggyback Registration pursuant to Section 2(h) will be (A) first, all EQR
Common Shares requested to be disposed of for the account of the initiating
holder or holders pursuant to rights existing on the date hereof and set forth
on Schedule I, (B) second, pro rata among the LBHI Group Members and any other
holders of EQR Common Shares requested to be disposed of pursuant to rights
existing on the date hereof and set forth on Schedule I, (C) third, pro rata
among any other holders of EQR Common Shares requested to be disposed of, and
(D) fourth any EQR Common Shares proposed to be offered by the Company for its
own account, so that the total number of EQR Common Shares to be included in any
such offering for the account of all such Persons will not exceed the number
recommended by such lead Underwriter or Underwriters, if any.

 

10



--------------------------------------------------------------------------------

(j) Expenses of Registration. Except as otherwise provided in Section 2(g), all
Registration Expenses incurred in connection with any Underwritten Offering, any
Demand Registration or any Piggyback Registration, or any qualification or
compliance pursuant to this Section 2 shall be borne by the Company, and all
Selling Expenses shall be borne by the LBHI Group.

(k) Registration and Underwritten Offering Procedures. In the case of each
Registration or Underwritten Offering, as applicable, effected by the Company
pursuant to this Section 2, the Company will keep the LBHI Group advised in
writing as to the initiation of each Registration or Underwritten Offering and
as to the completion thereof. At its expense, the Company shall:

(i) before filing a Registration Statement, the Prospectus, any supplement to
the Prospectus and any amendments or supplements to any Issuer Free Writing
Prospectus containing information pertaining to the LBHI Group, provide the LBHI
Group with the opportunity to reasonably object to any information pertaining to
the LBHI Group that is contained therein and the Company shall make the
corrections reasonably and timely requested by the LBHI Group with respect to
such information prior to filing any such Registration Statement, Prospectus,
any amendment or supplement thereto or any amendment or supplement to any Issuer
Free Writing Prospectus;

(ii) as promptly as practicable, prepare and file with the Commission such pre-
and post-effective amendments to such Registration Statement, supplements to the
Prospectus and such amendments or supplements to any Issuer Free Writing
Prospectus as may be (A) reasonably and timely requested by any LBHI Group
Member or (B) necessary to keep such Registration Statement effective for the
period of time required by this Agreement, and comply with provisions of the
applicable securities Laws with respect to the sale or other disposition of all
Registrable Securities covered by such Registration Statement during such period
in accordance with the intended method or methods of disposition by the sellers
thereof set forth in such Registration Statement;

(iii) promptly notify the LBHI Group and the lead Underwriter or Underwriters,
if any, and, if requested, confirm such notification in writing and provide
copies of

 

11



--------------------------------------------------------------------------------

the relevant documents, as promptly as reasonably practicable: (A) of the filing
or effectiveness, as applicable, of the applicable Registration Statement or any
amendment thereto or the applicable Prospectus or Issuer Free Writing Prospectus
or any amendment or supplement thereto, (B) of the receipt of any written
comments from the Commission or any request by the Commission or any other
Governmental Authority for amendments or supplements to such Registration
Statement, Prospectus or Issuer Free Writing Prospectus or for additional
information, (C) of the issuance by the Commission of any stop order suspending
the effectiveness of such Registration Statement or any order by the Commission
or any other regulatory authority preventing or suspending the use of any
Prospectus or any Issuer Free Writing Prospectus or the initiation or
threatening of any proceedings for such purposes, (D) if, at any time, the
representations and warranties of the Company in any applicable underwriting
agreement cease to be true and correct in all material respects, and (E) of the
receipt by the Company or its legal counsel of any notification with respect to
the suspension of the qualification of the Registrable Securities for offering
or sale in any jurisdiction or the initiation or threatening of any proceeding
for such purpose;

(iv) promptly notify the LBHI Group and the lead Underwriter or Underwriters, if
any: (A) when the Company becomes aware of the occurrence of any event as a
result of which the applicable Registration Statement, the Prospectus included
in such Registration Statement (as then in effect) or any Issuer Free Writing
Prospectus contains any untrue statement of a material fact or omits to state a
material fact required to be stated therein or necessary in order to make the
statements therein (in the case of such Prospectus or any Issuer Free Writing
Prospectus, in light of the circumstances under which they were made) not
misleading, and (B) when any Issuer Free Writing Prospectus includes information
that may conflict with the information contained in the Registration Statement,
or, if for any other reason it shall be necessary during such time period to
amend or supplement such Registration Statement, Prospectus or Issuer Free
Writing Prospectus in order to comply with the Securities Act and, in either
case, as promptly as practicable thereafter, prepare and file with the
Commission, and furnish without charge to the LBHI Group and the lead
Underwriter or Underwriters, if any, any amendment or supplement to such
Registration Statement, Prospectus or Issuer Free Writing Prospectus which shall
correct such misstatement or omission or effect such compliance;

(v) use its reasonable best efforts to prevent, or obtain the withdrawal of, any
stop order or other order suspending the use of any Prospectus or any Issuer
Free Writing Prospectus;

(vi) deliver to each LBHI Group Member and each Underwriter, if any, without
charge, as many copies of the applicable Prospectus, any Issuer Free Writing
Prospectus and any amendment or supplement thereto as such LBHI Group Member or
Underwriter may reasonably request (it being understood that the Company
consents to the use of such Prospectus, any Issuer Free Writing Prospectus and
any amendment or supplement thereto by such LBHI Group Member and Underwriters,
if any, in connection with the offering and sale of the Registrable Securities
thereby) and such other documents as such LBHI Group Member and each
Underwriter, if any, may reasonably request in order to facilitate the
disposition of the Registrable Securities by such LBHI Group Member and
Underwriters, if any;

 

12



--------------------------------------------------------------------------------

(vii) subject to the terms set forth in Section 2(l), on or prior to the date on
which the applicable Registration Statement is declared effective, use its
reasonable best efforts to register or qualify the Registrable Securities
covered by such Registration Statement under such other securities or “blue sky”
Laws of such jurisdictions in the United States as any LBHI Group Member
reasonably (in light of its intended plan of distribution) requests and do any
and all other acts and things that may be reasonably necessary or advisable to
enable such LBHI Group Member to consummate the disposition of the Registrable
Securities owned by such LBHI Group Member pursuant to such Registration
Statement; provided, however, that the Company shall not be obligated to qualify
as a foreign corporation to do business under the Laws of any such state in
which it is not then qualified or to file any general consent to service of
process in any such state;

(viii) make such representations and warranties to the LBHI Group and the
Underwriters or agents, if any, in form, substance and scope as are customarily
made by issuers in underwritten public offerings;

(ix) enter into such customary agreements (including underwriting and
indemnification agreements) and take such other actions as the lead Underwriter,
if any, reasonably request in order to expedite or facilitate the Registration
and disposition of such Registrable Securities;

(x) use its reasonable best efforts to obtain for delivery to the lead
Underwriter, if any, an opinion or opinions from counsel for the Company dated
the effective date of the Registration Statement or, in the event of an
Underwritten Offering, the date of the closing under the underwriting agreement,
in form and substance as is customarily given to Underwriters in an underwritten
secondary public offering;

(xi) in the case of an Underwritten Offering, use its reasonable best efforts to
obtain for delivery to the Company and the lead Underwriter, if any, a “comfort”
letter from the Company’s independent certified public accountants in form and
substance as is customarily given by independent certified public accountants in
an underwritten secondary public offering;

(xii) cooperate with each LBHI Group Member and the Underwriters, if any, of
such Registrable Securities and their respective counsel in connection with any
filings required to be made with FINRA;

(xiii) use its reasonable best efforts to cause all Registrable Securities
covered by the applicable Registration Statement to be listed or quoted on a
national securities exchange or trading system and each securities exchange and
trading system, if any, on which similar securities issued by the Company are
then listed;

(xiv) cooperate with the LBHI Group and the Underwriters, if any, to facilitate
the timely preparation and delivery of certificates, with requisite CUSIP
numbers, representing Registrable Securities to be sold and not bearing any
restrictive legends;

(xv) in the case of an Underwritten Offering, ensure that two (2) senior
officers of the Company who are reasonably acceptable to LBHI (A) reasonably
participate in good faith in the customary “road show” presentations and other
customary marketing efforts that may be

 

13



--------------------------------------------------------------------------------

reasonably requested by the lead Underwriter or Underwriters in any such
Underwritten Offering, and (B) take such actions as the lead Underwriter or
Underwriters or the LBHI Group may reasonably request in order to expedite or
facilitate the sale of Registrable Securities;

(xvi) use its reasonable best efforts to procure the cooperation of the
Company’s transfer agent in settling any offering or sale of Registrable
Securities, including with respect to the transfer of physical security
instruments into book-entry form in accordance with any procedures reasonably
requested by the LBHI Group or any lead Underwriter or Underwriters; and

(xvii) (A) make available for inspection by LBHI if the LBHI Group Members are
collectively selling at least five percent (5%) of the Registrable Securities
included in such Registration, the lead Underwriter or Underwriters, if any, and
any attorneys or accountants retained by the LBHI Group or the lead Underwriter
or Underwriters, at the offices where normally kept, during reasonable business
hours, financial and other records and pertinent corporate documents of the
Company as shall be reasonably necessary to enable them to exercise their due
diligence responsibility, (B) cause the officers, directors and employees of the
Company to supply all information in each case reasonably requested by any such
representative, lead Underwriter, attorney or accountant in connection with such
Registration Statement, and (C) make the Company’s independent certified public
accountants available for any such lead Underwriter’s or Underwriters’ due
diligence if so requested by counsel to the Underwriters or LBHI; provided,
however, that the Company shall not be required to provide any information
pursuant to this section if (1) the Company believes in good faith based on the
advice of counsel that to do so would cause the Company to forfeit an
attorney-client privilege that was applicable to such information, (2) the
Company has requested and been granted from the Commission confidential
treatment of such information or (3) any such information is identified by the
Company as being confidential or proprietary, unless, with respect to clause
(2) or (3) of this sentence, each Person receiving such information shall take
such actions as are reasonably necessary to protect the confidentiality of such
information and shall sign customary confidentiality agreements reasonably
requested by the Company prior to the receipt of such information; and provided,
further that, the foregoing inspection and information gathering shall be
conducted in such a way as not to materially disrupt the Company’s conduct of
its business, and such inspection and information gathering shall, to the
greatest extent possible, be coordinated on behalf of the parties entitled
thereto by one counsel designated by and on behalf of such parties.

(l) Right to Defer Registration.

(i) Notwithstanding anything to the contrary contained in this Agreement, the
Company shall be entitled, from time to time, by providing prior written notice
to LBHI, to require the LBHI Group Members to suspend the use of the Shelf
Registration Statement and the Prospectus included therein for resales of
Registrable Securities pursuant to Section 2(a) or Section 2(b) or to postpone
the filing or suspend the use of any Registration Statement pursuant to
Section 2(a), Section 2(b) or Section 2(h) for a reasonable period of time not
to exceed forty-five (45) consecutive days (a “Black-Out Period”) if the chief
executive officer or chief financial officer of the Company determines in his or
her good faith judgment that it would be materially detrimental to the Company
and/or its securityholders not to defer the filing, or not to suspend

 

14



--------------------------------------------------------------------------------

the use by LBHI Group, of a Registration Statement or Prospectus by reason of:
(A) the Company being in possession of material non-public information, so long
as the chief executive officer or chief financial officer of the Company
determines in good faith that the disclosure of such information during the
period specified in such notice would be required to be disclosed and that such
disclosure would be materially detrimental to the Company and/or its
securityholders, (B) a contemplated financing, acquisition, disposition,
corporate reorganization, merger, or other similar transaction or other material
event or circumstance affecting the Company or its securities, so long as the
chief executive officer or chief financial officer of the Company determines in
good faith that the disclosure of such transaction, event or circumstance at
such time would be required to be disclosed and that such disclosure would be
materially detrimental to the Company and/or its securityholders, or (C) a
requirement to include pro forma or other information, which requirement the
Company is reasonably unable to comply with at such time; provided, that the
Company shall not be permitted to (x) require the LBHI Group Members to suspend
the use of such Prospectus or (y) postpone the filing, or suspend the use, of
such Registration Statement pursuant to this Section 2(l), for more than ninety
(90) days, in the aggregate, in any twelve (12) month period. For the avoidance
of doubt, the Company shall not be permitted to require the LBHI Group Members
to suspend the use of such Prospectus or postpone the filing, or suspend the
use, of such Registration Statement pursuant to this Section 2(l) unless the
purpose of invoking the Company’s rights under this Section 2(l) is separate
from, and not related to, the Company’s desire or intent to give precedence or
confer an advantage (in terms of timing or otherwise) to an Underwritten
Offering that the Company might wish to effect, or which it might be
contemplating, for its own account or for the account of a holder of EQR Common
Shares other than the LBHI Group in connection with an Underwritten Offering of
Registrable Securities sought to be effected by LBHI on behalf of the LBHI
Group. If, for any reason, the Company files a Registration Statement or,
subject to Section 2(a)(iii), commences an Underwritten Offering (on its own
behalf or on behalf of a holder of EQR Common Shares) during the Black-Out
Period, (1) the Black-Out Period shall immediately cease and no Black-Out Period
shall be re-instituted for so long as the Company or another holder of EQR
Shares is permitted to sell EQR Common Shares under such Registration Statement
or such Underwritten Offering is ongoing, (2) the LBHI Group shall be permitted
to resume the use of any effective Shelf Registration Statement for resales of
Registrable Securities or to recommence an Underwritten Offering pursuant to a
Demand Registration, (3) the obligation of the Company to file a Shelf
Registration Statement pursuant to Section 2(a)(i), or to effect any
Underwritten Offering pursuant to Section 2(a)(ii) (subject to
Section 2(a)(iii)), or any Demand Registration pursuant to Section 2(b)(i),
shall immediately recommence, and (4) the LBHI Group shall be permitted to
participate pursuant to Section 2(h) in a new Registration Statement filed by
the Company during the Black-Out Period pursuant to Section 2(h).
Notwithstanding anything to the contrary contained herein, if LBHI determines to
rescind any prior Underwritten Offering Request or Demand Notice following
receipt of a notice from the Company pursuant to this Section 2(l), then LBHI
may, at its election, give written notice of such election to the Company;
provided, however, that such rescinded Underwritten Offering Request or Demand
Notice shall not be counted as an Underwritten Offering Request or Demand Notice
for purposes of the limits in Section 2(a)(ii) and Section 2(b)(i),
respectively, without any requirement to reimburse the Company for any related
expenses incurred by the Company.

(ii) In the event of any suspension pursuant to this Section 2(l), the Company
shall use its reasonable best efforts to keep LBHI Group apprised of the
estimated length of the

 

15



--------------------------------------------------------------------------------

anticipated delay and such information shall be kept confidential and used by
the LBHI Group solely for purposes of planning in connection with the exercise
of its rights hereunder. The Company will notify the LBHI Group promptly upon
the termination of the Black-Out Period. Upon notice by the Company to the LBHI
Group of any determination to commence a Black-Out Period, the LBHI Group
Members shall, except as required by applicable Law, including any disclosure
obligations under Section 13 of the Exchange Act, keep the fact of any such
Black-Out Period strictly confidential, and during any Black-Out Period,
promptly halt any offer, sale, trading or transfer of any EQR Common Shares for
the duration of the Black-Out Period under the applicable Registration Statement
or Shelf Registration Statement until the Company has provided notice to the
LBHI Group that the Black-Out Period has been terminated.

(iii) After the expiration of any Black-Out Period and without any further
request from any member of the LBHI Group, the Company shall as promptly as
reasonably practicable prepare a Registration Statement or post-effective
amendment or supplement to the applicable Shelf Registration Statement or
Prospectus, or any document incorporated therein by reference, or file any other
required document so that, as thereafter delivered to purchasers of the
Registrable Securities included therein, the Prospectus will not include a
material misstatement or omission or be not effective and useable for resale of
Registrable Securities.

(m) Obligations of the Members of the LBHI Group.

(i) Each LBHI Group Member shall furnish to the Company such information
regarding such LBHI Group Member and its partners and members, and the
distribution proposed by such LBHI Group Member, as the Company may reasonably
request and as shall be reasonably requested in connection with any
Registration, qualification or compliance referred to in this Section 2.

(ii) In the event that, either immediately prior to or subsequent to the
effectiveness of any Registration Statement, any LBHI Group Member shall
distribute Registrable Securities to its stockholders, partners or members, such
LBHI Group Member shall so advise the Company and provide such information as
shall be necessary or advisable to permit an amendment to such Registration
Statement or supplement to any Prospectus to provide information with respect to
such stockholders, partners or members, in their capacity as selling security
holders. As soon as reasonably practicable following receipt of such
information, the Company shall file an appropriate amendment to such
Registration Statement or supplement to any Prospectus reflecting the
information so provided. Any incremental expense to the Company resulting from
such amendment shall be borne by such LBHI Group Member.

(n) Rule 144. With a view to making available the benefits of certain rules and
regulations of the Commission which may permit the sale of restricted securities
to the public without Registration, the Company agrees to use its reasonable
best efforts to file with the Commission in a timely manner all reports and
other documents required of the Company under the Securities Act and the
Exchange Act at any time after it has become subject to such reporting
requirements (or, if the Company is not required to file such reports, it will,
upon the reasonable request of LBHI, make publicly available such necessary
information for so long as necessary to permit sales pursuant to Rules 144 under
the Securities Act).

 

16



--------------------------------------------------------------------------------

(o) Termination. Notwithstanding anything herein to the contrary, this
Agreement, other than Section 4 and Section 5, shall terminate and cease to be
available as to any securities held by a LBHI Group Member upon the earlier of
(i) the fifth (5th) anniversary of the date of the Initial Closing and (ii) such
time as the LBHI Group Members collectively hold Shares having an aggregate fair
market value for any consecutive ten (10) trading-day period (measured by the
average daily closing price per share of the EQR Common Shares during such ten
(10) trading-day period) of less than $250 million (the “Termination Date”).

SECTION 3. LOCK-UP AGREEMENTS

(a) Obligations of the Company. The Company agrees that, if requested by the
lead Underwriter or Underwriters in any Underwritten Offering of Registrable
Securities contemplated by this Agreement, it will enter into (and will use its
reasonable best efforts to cause each of its trustees and executive officers to
enter into) a customary “lock-up” agreement pursuant to which the Company (or
such trustee or executive officer) will agree not to, directly or indirectly,
sell, offer to sell, grant any option for the sale of, or otherwise dispose of
any EQR Common Shares or securities convertible into or exchangeable or
exercisable for EQR Common Shares for a period of thirty (30) days (or such
shorter period to which the LBHI Group is subject) from the pricing date of such
Underwritten Offering; provided, however, that (i) any such “lock-up” agreement
shall not prohibit or in any way restrict the Company from, directly or
indirectly, selling, offering to sell, granting any option for the sale of, or
otherwise disposing of (A) any Qualifying Employee Stock (or otherwise
maintaining its employee benefits plans in the ordinary course of business) or
(B) EQR Common Shares upon the redemption or exchange of any securities
redeemable or exchangeable for EQR Common Shares (including the redemption of
any units of ERP Operating Limited Partnership), (ii) any restrictions on the
Company’s ability to file registration statements with the SEC shall not apply
to the filing and effectiveness of any amendments to the Company’s existing
resale registration statements or the addition of any subsidiary guarantor
registrants thereto, as applicable, any shelf registration statements relating
to existing employee or director compensation-related plans or distribution
reinvestment plans, or a new universal shelf registration statement, provided
that the securities registered under such new universal shelf registration
statement shall remain subject to the lockup provisions; (iii) any restrictions
on the ability of Affiliates of the Company to enter into transactions relating
to the Company’s securities shall not apply to (A) transfers by gift, will or
intestacy so long as the transferee delivers a similar lock-up, (B) transfers or
sales pursuant to contracts, instructions or plans to transfer EQR Common Shares
pursuant to Rule 10b5-1 existing on the date of the applicable underwriting
agreement, or the amendment or replacement of any such contract, instruction or
plan so long as the number of EQR Common Shares subject thereto is not
increased, and the exercise of options in connection therewith, and (C) the
withholding of securities to pay taxes upon the vesting of certain equity awards
granted by the Company.

(b) Obligations of LBHI. During the period beginning on the date of this
Agreement and ending on the Termination Date, if requested by the lead
Underwriter or lead Underwriters in any Underwritten Offering effected by the
Company (other than on behalf of the LBHI Group) in which any LBHI Group Member
participates as a selling holder, so long as the LBHI Group Members collectively
beneficially own in excess of five percent (5%) of the EQR Common Shares
outstanding, LBHI, on behalf of the LBHI Group, will enter into a customary

 

17



--------------------------------------------------------------------------------

“lock-up” agreement providing that they will not sell, grant any option for the
sale of, or otherwise dispose of any EQR Common Shares outside of such public
offering for a period of thirty (30) days (or such shorter period to which the
Company is subject (without regard to clause (i) of the proviso contained in
Section (3)(a))) from the pricing date of such Underwritten Offering.

SECTION 4. INDEMNIFICATION

(a) Indemnification by the Company. With respect to each Underwritten Offering
or Registration which has been effected pursuant to Section 2, the Company
agrees to indemnify and hold harmless, to the fullest extent permitted by Law,
(i) each of the LBHI Group Members and each of their respective officers,
directors, limited or general partners and members, (ii) each member, limited or
general partner of each such member, limited or general partner, (iii) each of
their respective Affiliates, officers, directors, stockholders, employees,
advisors, and agents, and (iv) each Person who controls (within the meaning of
the Securities Act or the Exchange Act) such Persons, against any and all
claims, losses, damages, penalties, judgments, suits, costs, liabilities and
expenses (or actions in respect thereof) (collectively, the “Losses”) arising
out of or based on (A) any untrue statement (or alleged untrue statement) of a
material fact contained in any Registration Statement (including any Prospectus
or Issuer Free Writing Prospectus) or any other document incorporated by
reference therein, (B) any omission (or alleged omission) to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading (in the case of any Prospectus or Issuer Free Writing
Prospectus, in light of the circumstances under which they were made), or
(C) any violation by the Company of the Securities Act, the Exchange Act or any
state securities or “blue sky” Laws applicable to the Company and relating to
action or inaction required of the Company in connection with any such
Registration, qualification or compliance, and will reimburse each of the
Persons listed above, for any reasonable and documented out-of-pocket legal and
any other expenses reasonably incurred in connection with investigating and
defending any such Losses; provided, that the Company will not be liable in any
such case to the extent that any such Losses arise out of or are based on any
untrue statement or omission based upon written information furnished to the
Company by the LBHI Group or any Underwriter and stated to be specifically for
use in such Registration Statement, Prospectus or Issuer Free Writing
Prospectus.

(b) Indemnification by the LBHI Group. In connection with a Registration
Statement in which any LBHI Group Member participates, each of the LBHI Group
Members agrees, jointly and severally, to indemnify and hold harmless, to the
fullest extent permitted by Law, (i) the Company, each of its trustees, officers
and employees, (ii) each of their respective Affiliates, employees, advisors and
agents, and (iii) each Person who controls the Company (within the meaning of
the Securities Act or the Exchange Act), against any and all Losses arising out
of or based on (A) any untrue statement (or alleged untrue statement) of a
material fact contained in any Registration Statement (including any Prospectus
or Issuer Free Writing Prospectus) or any other document incorporated by
reference therein made by such LBHI Group Member or (B) any omission (or alleged
omission) to state therein a material fact required to be stated therein or
necessary to make the statements by such LBHI Group Member therein not
misleading (in the case of any Prospectus or Issuer Free Writing Prospectus, in
light of the circumstances under which they were made), and will reimburse the
Persons listed above for any reasonable and documented legal or any other
expenses reasonably incurred in connection with

 

18



--------------------------------------------------------------------------------

investigating or defending any such Losses, in each case to the extent, but only
to the extent, that such untrue statement (or alleged untrue statement) or
omission (or alleged omission) is made in reliance upon and in conformity with
written information furnished to the Company by such LBHI Group Member and
stated to be specifically for use in such Registration Statement, Prospectus or
Issuer Free Writing Prospectus, provided, however, that the obligations of each
of the LBHI Group Members hereunder shall be limited to an amount equal to the
net proceeds (after giving effect to any underwriters discounts and commissions)
it receives in the disposition of any Registrable Securities.

(c) Conduct of the Indemnification Proceedings. Each Person entitled to
indemnification under this Section 4 (the “Indemnified Party”) shall give notice
to the Person required to provide indemnification (the “Indemnifying Party”)
promptly after such Indemnified Party has actual knowledge of any claim as to
which indemnity may be sought, and shall permit the Indemnifying Party to assume
the defense of any such claim or any litigation resulting therefrom; provided,
that counsel for the Indemnifying Party, who shall conduct the defense of such
claim or any litigation resulting therefrom, shall be approved by the
Indemnified Party (whose approval shall not unreasonably be withheld) and the
Indemnified Party may participate in such defense at such Indemnified Party’s
expense (unless the Indemnified Party shall have reasonably concluded that there
may be a conflict of interest between the Indemnifying Party and the Indemnified
Party in such action, in which case the fees and expenses of counsel shall be at
the expense of the Indemnifying Party); and provided, further, that the failure
of any Indemnified Party to give notice as provided herein shall not relieve the
Indemnifying Party of its obligations under this Section 4 unless the
Indemnifying Party is actually and materially prejudiced thereby. It is
understood and agreed that the Indemnifying Party shall not, in connection with
any proceeding or related proceeding in the same jurisdiction, be liable for the
fees and expenses of more than one separate legal counsel for all Indemnified
Parties; provided, however, that where the failure to be provided separate legal
counsel would be reasonably likely to result in a conflict of interest on the
part of such legal counsel for all Indemnified Parties, separate counsel shall
be appointed for the Indemnified Parties to the extent needed to alleviate such
potential conflict of interest. No Indemnifying Party, in the defense of any
such claim or litigation shall, except with the prior written consent of each
Indemnified Party, consent to entry of any judgment or enter into any settlement
which does not include as an unconditional term thereof the giving by the
claimant or plaintiff to such Indemnified Party of a release from all liability
in respect to such claim or litigation. Each Indemnified Party shall furnish
such information regarding itself or the claim in question as an Indemnifying
Party may reasonably request in writing and as shall be reasonably required in
connection with the defense of such claim and litigation resulting therefrom.

(d) If the indemnification provided for in this Section 4 is held by a court of
competent jurisdiction to be unavailable to an Indemnified Party with respect to
any Losses, then the Indemnifying Party, in lieu of indemnifying such
Indemnified Party hereunder, shall contribute to the amount paid or payable by
such Indemnified Party as a result of such Losses in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party, on the one
hand, and of the Indemnified Party, on the other, in connection with the
statements or omissions (or alleged statements or omissions) which resulted in
such Losses, as well as any other relevant equitable considerations. The
relative fault of the Indemnifying Party and of the Indemnified Party shall be
determined by reference to, among other things, whether the untrue

 

19



--------------------------------------------------------------------------------

(or alleged untrue) statement of a material fact or the omission (or alleged
omission) to state a material fact relates to information supplied by the
Indemnifying Party or by the Indemnified Party and such parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission; provided, however, that the obligations of each of
the LBHI Group Members shall be limited to an amount equal to the net proceeds
(after giving effect to any underwriters discounts and commissions) it receives
in such Registration; and provided, further, that no Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation.

(e) Subject to the limitations on the LBHI Group’s liability set forth in
Section 4(b) and Section 4(d), the remedies provided for in this Section 4 are
not exclusive and shall not limit any rights or remedies which may otherwise be
available to any Indemnified Party at Law or equity. The remedies shall remain
in full force and effect regardless of any investigation made by or on behalf of
the LBHI Group or any Indemnified Party and survive the transfer of such
securities by the LBHI Group and the termination of the registration rights set
forth in Section 2.

SECTION 5. MISCELLANEOUS

(a) Adjustments. References to the Shares contained herein will be deemed
adjusted or modified to account for any reclassification, exchange,
substitution, combination, stock split or reverse stock split of EQR Common
Shares.

(b) Governing Law; Jurisdiction.

(i) This Agreement shall be construed, performed and enforced in accordance with
the laws of the State of New York (without giving effect to its principles or
rules of conflict of laws to the extent such principles or rules would require
or permit the application of the Laws of another jurisdiction).

(ii) The Parties agree that any suit, action or other proceeding seeking to
enforce any provision of, or based on any matter arising out of or in connection
with, this Agreement or the transactions contemplated hereby shall be brought in
any state or federal court located in the State of New York, and each of the
Parties hereby irrevocably consents to the exclusive jurisdiction of such courts
(and of the appropriate appellate courts therefrom) in any such suit, action or
other proceeding and irrevocably waives, to the fullest extent permitted by Law,
any objection that it may now or hereafter have to the laying of the venue of
any such suit, action or other proceeding in any such court or that any such
suit, action or other proceeding brought in any such court has been brought in
an inconvenient forum. Process in any such suit, action or other proceeding may
be served on any Party anywhere in the world, whether within or without the
jurisdiction of any such court. Without limiting the foregoing, each Party
agrees that service of process on such Party as provided in Section 5(c) shall
be deemed effective service of process on such Party.

(c) Notices. All notices, consents and other communications hereunder shall be
in writing (including facsimile, electronic mail or similar writing) and shall
be deemed to have

 

20



--------------------------------------------------------------------------------

been duly given (i) when delivered by hand or by Federal Express or a similar
overnight courier to (or if that day is not a Business Day, or if delivered
after 5:00 p.m., New York, New York time on a Business Day, on the first
following day that is a Business Day), (ii) five (5) days after being deposited
in any United States Post Office enclosed in a postage prepaid, registered or
certified envelope addressed to, (iii) when successfully transmitted by
facsimile (with a confirming copy of such communication to be sent as provided
in clauses (i) or (ii) above) or (iv) upon confirmation of receipt when
transmitted by electronic mail (with a confirming copy of such communication to
be sent as provided in clauses (i) or (ii) above) to, the Party for whom
intended, at the address or facsimile number for such Party set forth below (or
to such other address or facsimile number and with such other copies, as such
Party may hereafter specify for the purpose by notice to the other Party):

if to the Company, to:

Two N. Riverside Plaza, Suite 400

Chicago, Illinois 60606

Facsimile No.: (312) 526-0680

E-mail address: bstrohm@eqrworld.com

Attention: Bruce Strohm, EVP and General Counsel

with copies (which shall not constitute notice) to:

Morrison & Foerster LLP

2000 Pennsylvania Avenue, N.W.

Washington D.C. 20006

Facsimile No.: 202-785-7522

E-mail address: DSlotkin@mofo.com

Attention: David P. Slotkin

DLA Piper LLP (US)

203 North LaSalle Street

Suite 1900

Chicago, Illinois 60601

Facsimile No.: 312-251-2188

E-mail address: Gregory.hayes@dlapiper.com

Attention: Gregory Hayes

 

21



--------------------------------------------------------------------------------

if to the LBHI Group, to:

c/o Lehman Brothers Holdings Inc.

1271 Avenue of the Americas

New York, New York 10020

Facsimile No.: (646) 834-4340

E-mail address: doug.sesler@lehmanholdings.com

Attention:        Douglas Sesler

with copies (which shall not constitute notice) to:

Weil Gotshal & Manges LLP

767 Fifth Avenue

New York, New York 10153

Facsimile No.: (212) 310-8007

E-mail address: michael.bond@weil.com

                           raymond.gietz@weil.com

Attention:          W. Michael Bond, Esq.

                           Raymond O. Gietz, Esq.

(d) Successors and Assigns. Neither this Agreement nor any of the rights,
interests or obligations hereunder shall be assigned, delegated or otherwise
transferred by any Party (whether by operation of Law or otherwise) without the
prior written consent of the other Parties; provided, however, that the rights
and obligations hereunder of a LBHI Group Member may be assigned, in whole or in
part, to any Person who acquires such Registrable Securities (provided, that any
such rights and obligations may be assigned solely with respect to such
Registrable Securities) (each such Person, a “Permitted Assignee”). Any
assignment pursuant to this Section 5(d) shall be effective and any Person shall
become a Permitted Assignee only upon receipt by the Company of (A) a written
notice from LBHI stating the name and address of the transferee and identifying
the number of shares of Registrable Securities with respect to which the rights
under this Agreement are being transferred and, if fewer than all of the rights
attributable to a LBHI Group Member hereunder are to be so transferred, the
nature of the rights so transferred and (B) a written instrument by which the
transferee agrees to be bound by all of the terms and conditions applicable to a
holder of such Registrable Securities, including, without limitation, pursuant
to this Agreement. Any attempted assignment, delegation or transfer in violation
of this Section 5(d) shall be null and void.

(e) Additional Shareholders. The parties hereto acknowledge that certain Persons
may become shareholders of the Company and the Company may grant such Persons
registration rights with respect to the EQR Common Shares issued to such
Persons; provided, however, that such registration rights do not conflict with,
and do not impair the registration rights granted to the LBHI Group hereunder.

(f) Entire Agreement. This Agreement sets forth the entire agreement and
understanding of the Parties in respect of the transactions contemplated by this
Agreement and supersedes all prior discussions, negotiations, agreements,
arrangements and understandings,

 

22



--------------------------------------------------------------------------------

whether oral or written, relating to the subject matter hereof and thereof.
There are no warranties, representations or other agreements between the Parties
in connection with the subject matter of this Agreement, except as specifically
set forth in this Agreement.

(g) Amendments and Waivers.

(i) Any provision of this Agreement may be amended or modified only by a written
instrument signed by all of the Parties hereto and any such amendment shall
apply to all holders of Registrable Securities and all of their Registrable
Securities; provided, that notwithstanding the foregoing, additional Persons may
become party hereto upon an assignment of rights and obligations hereunder
pursuant to Section 5(d); and provided, further, that other than as set forth in
Section 5(d), the Company may not add additional parties hereto without the
consent of LBHI.

(ii) No waiver hereunder shall be valid or binding unless set forth in writing
and duly executed by the Party against whom enforcement of the waiver is sought.
Any such waiver shall constitute a waiver only with respect to the specific
matter described in such writing and shall in no way impair the rights of the
Party granting such waiver in any other respect or at any other tune. Any valid
or binding waiver of the observance of any term of this Agreement shall apply to
all holders of Registrable Securities and all of their Registrable Securities
only if made by LBHI. Neither the waiver by any of the Parties of a breach of or
a default under any of the provisions of this Agreement, nor the failure by any
of the Parties, on one or more occasions, to enforce any of the provisions of
this Agreement or to exercise any right or privilege hereunder, shall be
construed as a waiver of any other breach or default of a similar nature, or as
a waiver of any of such provisions, rights or privileges hereunder. Except as
otherwise provided herein, no action taken pursuant to this Agreement, including
any investigation by or on behalf of any Party, shall be deemed to constitute a
waiver by the Party taking such action of compliance with any representations,
warranties, covenants or agreements contained in this Agreement.

(h) Specific Performance. The Parties agree that irreparable damage would occur
in the event any of the provisions of this Agreement were not performed in
accordance with the terms hereof and that each of the Parties shall be entitled
to specific performance of the terms hereof pursuant to this Section 4(h), in
addition to any other remedy at Law or in equity. It is accordingly agreed that
the Company or any holder of Registrable Securities shall be entitled to an
injunction, specific performance and other equitable relief to prevent breaches
of this Agreement by the other Parties and to enforce specifically the terms and
provisions hereof, this being in addition to any other remedy to which they are
entitled at Law or in equity, without the necessity of posting bonds or other
undertaking in connection therewith. Any requirements for the securing or
posting of any bond with such remedy are hereby waived.

(i) WAIVER OF JURY TRIAL.

(i) EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY OR CLAIM WHICH MAY
ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT
ISSUES, AND THEREFORE IT HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES

 

23



--------------------------------------------------------------------------------

ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT. THIS WAIVER MAY NOT BE MODIFIED EITHER ORALLY OR
IN WRITING (OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS
SECTION 5(i)(i)) AND EXECUTED BY EACH OF THE PARTIES HERETO). THIS WAIVER SHALL
APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO
THIS AGREEMENT OR ANY OTHER AGREEMENTS OR DOCUMENTS RELATING TO THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT. The scope of this waiver is intended to be
all-encompassing of any and all disputes that may be filed in any court and that
relate to the subject matter of the transactions contemplated by this Agreement,
including contract claims, tort claims, breach of duty claims and all other
common law and statutory claims. In the event of litigation, this Agreement may
be filed as a written consent to a trial by the court.

(ii) EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE EITHER OF
SUCH WAIVERS, (B) IT UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF SUCH
WAIVERS, (C) IT MAKES SUCH WAIVERS VOLUNTARILY, AND (IV) IT HAS BEEN INDUCED TO
ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 5(i).

(j) No Conflicting Agreements. The Company represents and warrants to LBHI and
Enterprise that it is not currently a party to any agreement which conflicts
with or impairs the rights granted to the LBHI Group by this Agreement.

(k) Binding Effect. This Agreement will be binding upon, inure solely to the
benefit of and be enforceable by the Parties and their respective permitted
successors and assigns.

(l) Interpretation of this Agreement. As used in this Agreement and required by
the context, the singular shall be deemed to include the plural and the plural
shall be deemed to include the singular; all genders shall be deemed to include
all other genders; words importing persons shall include partnerships,
corporations and other entities; when reference is made in this Agreement to a
Section or Schedule, such reference shall be to a Section or Schedule of this
Agreement unless otherwise indicated; and the terms “herein,” “hereof’ and
“hereunder” or other similar terms, refer to this Agreement as a whole and not
only to the particular sentence, subsection or section in which any such term
may be employed. Whenever in this Agreement the word “including” is used, it
shall be deemed to be for purposes of identifying only one or more of the
possible alternatives, and the entire provision in which such word appears shall
be read as if the phrase “including without limitation” were actually used in
the text. The section headings herein are for convenience only and shall not
affect the construction hereof. Where any provision in this Agreement refers to
action to be taken by any Person, or which such Person is

 

24



--------------------------------------------------------------------------------

prohibited from taking, such provision shall be applicable whether the action in
question is taken directly or indirectly by such Person. Except when used
together with the word “either” or otherwise for the purpose of identifying
mutually exclusive alternatives, the term “or” has the inclusive meaning
represented by the phrase “and/or”. With regard to each and every term and
condition of this Agreement, the Parties understand and agree that the same have
or has been mutually negotiated, prepared and drafted, and that if at any time
the Parties desire or are required to interpret or construe any such term or
condition or any agreement or instrument subject thereto, no consideration shall
be given to the issue of which Party actually prepared, drafted or requested any
term or condition of this Agreement.

(m) Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction or other Governmental
Authority to be invalid, void or unenforceable, such term, provision, covenant
or restriction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions of this Agreement, and the remainder of the terms, provisions,
covenants and restrictions of this Agreement shall remain in full force and
effect and shall in no way be affected, impaired or invalidated so long as the
economic or legal substance of the transactions contemplated by this Agreement
is not affected in any manner materially adverse to any Party. Upon such
determination, the Parties shall use their commercially reasonable efforts to
negotiate in good faith to modify this Agreement so as to affect the original
intent of the Parties as closely as possible in an acceptable manner in order
that the transactions contemplated by this Agreement shall be consummated as
originally contemplated to the fullest extent possible.

(n) Counterparts. This Agreement may be executed and delivered in multiple
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument. It is the express intent
of the Parties to be bound by the exchange of signatures on this Agreement via
facsimile or electronic mail via the portable document format (PDF). A facsimile
or other copy of a signature shall be deemed an original. This Agreement shall
become effective when each Party hereto shall have received a counterpart hereof
signed by all of the other Parties hereto. Until and unless each Party has
received a counterpart hereof signed by the other Parties hereto, this Agreement
shall have no effect and no Party shall have any right or obligation hereunder
(whether by virtue of any other oral or written agreement or other
communication).

(o) Third Parties. Except as otherwise expressly provided herein, no provision
of this Agreement is intended or shall confer on any Person, other than the
Parties (and their successors and permitted assigns), any rights under this
Agreement and no other Person shall be entitled to rely thereon.

(p) Further Assurances. The parties hereto will do such further acts and things
necessary to assure that the terms of this Agreement are carried out and
observed.

[The remainder of this page is intentionally left blank.]

 

25



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Registration Rights
Agreement as of the date first set forth above.

 

EQUITY RESIDENTIAL By:  

/s/ Scott J. Fenster

  Name: Scott J. Fenster   Title: Senior Vice President LEHMAN BROTHERS HOLDINGS
INC. By:  

/s/ Jeffrey Fitts

  Name: Jeffrey Fitts   Title: Authorized Signatory ARCHSTONE ENTERPRISE LP By:
 

/s/ Jeffrey Fitts

  Name: Jeffrey Fitts   Title: Authorized Signatory

EQUITY RESIDENTIAL REGISTRATION RIGHTS AGREEMENT



--------------------------------------------------------------------------------

Schedule I

Existing Registration Rights Agreements

Registration Rights and Lock-Up Agreement by and among Equity Residential, Irene
S. Pollin and Marital Deduction Trust U/W of Abe Pollin, dated as of April 18,
2012.